Title: To George Washington from Colonel Zebulon Butler, 11 July 1780
From: Butler, Zebulon
To: Washington, George


					
						Garrison Wyoming [Pa.]11 July 1780
						May it Please your Excellency
					
					this waits on you with three Prisoners two of Which one of my Scouting Parties took about Seventy Miles above the Garrison up the River on their way from N. York to Niagara there Were four in Company one Made his Escape one Badly Wounded his Life is yet in Danger from his Wounds one of those two was wounded in the Leg or I Should have Sent them Sooner tho they dont appear to have Much Intelligence no Letter found on them no Writeings Except their Journal which I Send Inclosed they Appear by their Journal and other Circumstances to ⟨be⟩ Some of those that have frequently Travelled through the Country from the Indians to N. York and back again. they were Origenally from the Mohawk River Setteled on this River. Joynd the Indians in their Expedition against Fort Stanwix. Returnd home & were Taken by the Inhabitants of this Place Sent to Hartford Goal in March 1778. Exchanged and Sent to N. York the Summer after. it was found Some time after we had them Confined they had Money I ordered them Serched, found in Defirent Places in their Cloths Sewed up Six half Johanness and Eleven Guineas for fear they would bribe Some men to assist in their Escape I took it from them and have forwarded it for your Excellencys Disposal Excepting Some Small Part of it they will Use for Nessesaries.
					the Other Prisoner Was A Q: Master Serg’t in Schotts Corps found Guilty and Punished for altering his Provision Returns after they Were Signed by an officer found Guilty and Punished for Breaking open A Store and Steeling Liquor his Present Crime your Excellency will se by the doings of the Court of Inquiry Inclosed it was so aperant that this fellow Leader was Leading in this Designed mischie[f] that by the advise of the officers hear I have had the other three Tryed hear by A Garrison Court Martial and Punnished them by Runing the Gauntloup which Proved very Survere.
					As to Publick Enemy we have not ben Disturbed with them at this Post

Since those Early in the Spring nither has my Scouting Parties made any Discovery of their Sines tho they go 80 or 100 Miles up the River.
					Inclosed you will Recieve A Return of the Troops doing Deuty at this Garrison the Melitia I Employ by an order from the Board of War. I am with all Attention Your Excellencys Most Obt Humbl. Servt
					
						Zebn Butler
					
				